DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed October 25, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.


Response to Arguments
Applicant's arguments filed October 25, 2022 regarding the rejection of claims 1-4, 10-15, and 17-20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-4, 10-15, and 17-20 are pending, of which claims 1, 8, and 15 are in independent form. Claims 1-4, 10-15, and 17-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites, “…wherein the index mapping circuitry generates a count of bits that indicates a number of visible entries in the bitmap to provide a size of the compacted bitmap visibility mask…”
Claim 7 recites the limitation "the compacted bitmap visibility mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no prior disclosure of " compacted bitmap visibility mask ".


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of  Engh-Halstvedt et al. (US 2016/0005140) (hereinafter Engh), and in further view of Hilloulin et al. (US 2019/0325075) (hereinafter Hilloulin).
Regarding claim 1, Laroche teaches an apparatus to facilitate index mapping, comprising: a memory (see Fig. 16, para [0303-0304], discloses memory), and index mapping circuitry, coupled to the memory, to retrieve a bitmap from the memory that identifies visible entries in an original array (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)), process the bitmap to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices), and store the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory). 
Laroche does not explicitly teach generating the one or more mapping vectors comprises generating forward mapping vectors to map bits indicated as visible in an original array associated with the bitmap to corresponding locations in a compacted array; generating reverse mapping vectors to map the compacted array to corresponding locations in the original array that include bits indicated as visible.
Engh teaches generating the one or more mapping vectors comprises generating forward mapping vectors to map bits indicated as visible in an original array associated with the bitmap to corresponding locations in a compacted array (see Fig. 3, para [0091], para [0192-0195], discloses generating forward facing vertex from partial vertex shaded vertices to map primitives indicated as visible  and updates the vertex bitmap array entries as visible for further processing).
Laroche/Engh are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Engh. The motivation to combine these arts is disclosed by Engh as “improve the latency of subsequent read/write operations to the memory locations at which the entries are stored” (para [0105]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Laroche/Engh do not explicitly teach generating reverse mapping vectors to map the compacted array to corresponding locations in the original array that include bits indicated as visible.
Hilloulin teaches generating reverse mapping vectors to map the compacted array to corresponding locations in the original array that include bits indicated as visible (see Figs. 9-10, Fig. 12, para [0140-0141], para [0160], discloses generating reverse mapping vertex from compressed sparse row format  in a vertex type array (compact vertex array) to original source).
Laroche/Engh/Hilloulin are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Lo to generate reverse mapping vectors from disclosure of Hilloulin. The motivation to combine these arts is disclosed by Hilloulin as “populates edge property vectors for space efficiency and accelerated access” (para [0130]) and generating reverse mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of  Engh-Halstvedt et al. (US 2016/0005140) (hereinafter Engh).
Regarding claim 8, Laroche teaches a method comprising: index mapping hardware retrieving a bitmap a memory that identifies visible entries in an original array (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)); processing the bitmap at the index mapping hardware to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices); and storing the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory).
Laroche does not explicitly teach generating the one or more mapping vectors comprises generating forward mapping vectors to map bits indicated as visible in an original array associated with the bitmap to corresponding locations in a compacted array; and storing the one or more mapping vectors in the memory.
Engh teaches generating the one or more mapping vectors comprises generating forward mapping vectors to map bits indicated as visible in an original array associated with the bitmap to corresponding locations in a compacted array (see Fig. 3, para [0091], para [0192-0195], discloses generating forward facing vertex from partial vertex shaded vertices to map primitives indicated as visible  and updates the vertex bitmap array entries as visible for further processing); and storing the one or more mapping vectors in the memory (see Fig. 3, para [0207], discloses storing data in tile buffer after fragment processing has finished).
Laroche/Engh are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Engh. The motivation to combine these arts is disclosed by Engh as “improve the latency of subsequent read/write operations to the memory locations at which the entries are stored” (para [0105]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Laroche teaches a processor, comprising: one more execution units; a memory; and a memory controller, coupled to the one more execution units and the memory (see Fig. 16, para [0303], discloses processor and memory), including index mapping hardware to retrieve a bitmap from the memory (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)), process the bitmap to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices), and store the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory). 
Laroche does not explicitly teach generating the one or more mapping vectors comprises generating forward mapping vectors to map bits indicated as visible in an original array associated with the bitmap to corresponding locations in a compacted array.
Engh teaches generating the one or more mapping vectors comprises generating forward mapping vectors to map bits indicated as visible in an original array associated with the bitmap to corresponding locations in a compacted array (see Fig. 3, para [0091], para [0192-0195], discloses generating forward facing vertex of partial vertex shaded vertices to map primitives indicated as visible and updates the vertex bitmap array entries as visible for further processing).
Laroche/Engh are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Engh. The motivation to combine these arts is disclosed by Engh as “improve the latency of subsequent read/write operations to the memory locations at which the entries are stored” (para [0105]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of  Engh, and in further view of Hilloulin et al. (US 2019/0325075) (hereinafter Hilloulin).
Regarding claims 10 and 17, Laroche/Engh teaches a method of claim 8 and processor of claim 15.
Laroche/Engh do not explicitly teach wherein the index mapping hardware generating the one or more mapping vectors comprises generating reverse mapping vectors to map the compacted array  to corresponding locations in the original array that include bits indicated as visible.
Hilloulin teaches wherein the index mapping hardware generating the one or more mapping vectors comprises generating reverse mapping vectors to map the compacted array  to corresponding locations in the original array that include bits indicated as visible (see Figs. 9-10, Fig. 12, para [0140-0141], para [0160], discloses generating reverse mapping vertex from compressed sparse row format  in a vertex type array (compact vertex array) to original source).
Laroche/Engh/Hilloulin are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Lo to generate reverse mapping vectors from disclosure of Hilloulin. The motivation to combine these arts is disclosed by Hilloulin as “populates edge property vectors for space efficiency and accelerated access” (para [0130]) and generating reverse mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of Engh and Hilloulin as applied to claim 1, and in further view of Phillips (US 2014/0118239) (hereinafter Phillips).
Regarding claim 4, Laroche/Engh/Hilloulin teaches an apparatus of claim 1.
Laroche/Engh/Hilloulin does not explicitly teach one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors.
Phillips teaches one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors (see Figs. 3a-c para [0053-0055], discloses retrieving geometric borders and generating a compact version of the displayed image bitmap).
Laroche/Engh/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Engh/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Laroche/Engh/Hilloulin teaches an apparatus of claim 1.
Laroche/Engh/Hilloulin does not explicitly teach wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data.
Phillips teaches wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data (see Figs. 3A-E, para [0013-0014], para [0054], para [0061], discloses visual entity type is extracted by an algorithm that accurately recognizing the particular type of visual entity).
Laroche/Engh/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Engh/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, Laroche/Engh/Hilloulin teaches an apparatus of claim 1.
Laroche/Engh/Hilloulin does not explicitly teach wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory.
Phillips teaches wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory (see Figs. 3a-e, para [0054-0055], para [0061], discloses generating a displayed-image bitmap based on accurately recognized visual entity type and generating an identifier for bitmap to be stored in image library).
Laroche/Engh/Hilloulin/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Engh/Hilloulin to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Laroche/Engh/Hilloulin teaches an apparatus of claim 1.
Laroche/Hilloulin does not explicitly teach wherein the index mapping circuitry generates a count of bits that indicates a number of visible entries in the bitmap to provide a size of the compacted bitmap visibility mask.
Engh teaches wherein the index mapping circuitry generates a count of bits that indicates a number of visible entries in the bitmap to provide a size of the compacted bitmap visibility mask (see para [0093-0094], discloses indexing in generating a entries of a vertex bitmap corresponding to a group of 4 or 16 vertices, representing a group of plural vertices to dynamically vary size of  the vertex bitmap in use).

Claims 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of Engh as applied to claims 8 and 15, and in further view of Phillips (US 2014/0118239) (hereinafter Phillips).
Regarding claims 11 and 18, Laroche/Engh teaches a method of claim 8 and processor of claim 15.
Laroche/Engh does not explicitly teach one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors.
Phillips teaches one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors (see Figs. 3a-c para [0053-0055], discloses retrieving geometric borders and generating a compact version of the displayed image bitmap).
Laroche/Engh/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Engh to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 12, and 19, Laroche/Engh teaches a method of claim 8 and processor of claim 15.
Laroche/Engh does not explicitly teach wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data.
Phillips teaches wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data (see Figs. 3A-E, para [0013-0014], para [0054], para [0061], discloses visual entity type is extracted by an algorithm that accurately recognizing the particular type of visual entity).
Laroche/Engh/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Engh to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 13 and 20, Laroche/Engh teaches an a method of claim 8 and processor of claim 15.
Laroche/Engh does not explicitly teach wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory.
Phillips teaches wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory (see Figs. 3a-e, para [0054-0055], para [0061], discloses generating a displayed-image bitmap based on accurately recognized visual entity type and generating an identifier for bitmap to be stored in image library).
Laroche/Engh/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Engh to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Laroche/Engh teaches a method of claim 8.
Laroche/Engh does not explicitly teach wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message.
Phillips teaches wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message (see Fig. 3E, Figs. 4A-B, para [0060-0061], para [0108], discloses identifying particular widgets in response to identified  textual metadata such as identifiers relative to visual entities).
Laroche/Engh/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche/Lo to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159